   JEFFER MANGELS BUTLER & MITCHELL LLP
 1 MATTHEW D. HINKS (Bar No. 200750)
   mhinks@jmbm.com
 2 LARA R. LEITNER (Bar No. 303162)
   lleitner@jmbm.com
 3 IMAN G. WILSON (Bar No. 280806)
   iwilson@jmbm.com
 4 1900 Avenue of the Stars, 7th Floor
   Los Angeles, California 90067-4308
 5 Telephone: (310) 203-8080
   Facsimile: (310) 203-0567
 6
   Attorneys for Plaintiffs 3500 SEPULVEDA, LLC and
 7 13th & CREST ASSOCIATES, LLC and Counter-defendants
   3500 SEPULVEDA LLC, 13th & CREST ASSOCIATES,
 8 LLC, and 6220 SPRING ASSOCIATES, LLC
 9
                                    UNITED STATES DISTRICT COURT
10
                                CENTRAL DISTRICT OF CALIFORNIA
11
   3500 SEPULVEDA, LLC, a Delaware                Case No. 2:17-cv-08537 R (JPRx)
12 limited liability company; and 13th &
   CREST ASSOCIATES, LLC, a                       JUDGMENT
13 California limited liability company,
                                                  The Hon. Manuel L. Real
14                     Plaintiff,
                                                  Action Filed: October 11, 2017
15                v.
16 RREEF AMERICA REIT II
   CORPORATION BBB, a Maryland
17 corporation; MACY'S WEST STORES,
   INC.; and Does 1-25, inclusive,
18
                 Defendant.
19
   RREEF AMERICA REIT II
20 CORPORATION BBB, a Maryland
   corporation,
21
                 Counter-Claimant,
22
         v.
23
   3500 SEPULVEDA, LLC, a Delaware
24 limited liability company; 13th &
   CREST ASSOCIATES, LLC, a
25 California limited liability company;
   and 6220 SPRING ASSOCIATES,
26 LLC, a California limited liability
   company,
27
                 Counter-Defendants.
28
                                                                  Case No. 2:17-cv-08537 R (JPRx)
     63114090v1
                                              JUDGMENT
 1                                             JUDGMENT
 2                The Court has considered the Notice of Motion and Motion for Summary
 3 Judgment (Doc. No. 36, 36-1, “Defendants’ MSJ”) filed on July 9, 2018 by
 4 Defendants and Counterclaimants RREEF America REIT II Corporation BBB
 5 (“RREEF America”) and Macy's West Stores, Inc. (collectively, “Defendants”).
 6 The Court has also considered the Notice of Motion and Motion for Summary
 7 Judgment or, in the Alternative, Partial Summary Judgment (Doc. Nos. 49, 49-2,
 8 “Counter-Defendants’ MSJ”) filed on September 17, 2018 by Plaintiffs 3500
 9 Sepulveda, LLC (“3500 Sepulveda”) and 13th & Crest Associates, LLC (“13th &
10 Crest”) and Counter-defendants 3500 Sepulveda, LLC, 13th & Crest Associates,
11 LLC and 6220 Spring Associates, LLC (collectively, “Counter-Defendants”).
12                Having considered the parties’ moving, opposition and reply papers, all of
13 their supporting documents, and the pleadings and other records in this case, the
14 Court has granted Defendants’ MSJ and Counter-Defendants’ MSJ, as set forth in its
15 prior orders on those motions (Doc Nos. 47 and 95). Accordingly, it is hereby
16 ORDERED, ADJUDGED, and DECREED THAT:
17                1.    Judgment is entered in favor of Defendants and against 3500 Sepulveda
18 and 13th and Crest (collectively, “Plaintiffs”) as follows:
19                      a.    In favor of Defendants and against Plaintiffs on Plaintiffs' First
20                            Cause of Action for Interference with Easement;
21                      b.    In favor of Defendants and against Plaintiffs on Plaintiffs'
22                            Second Cause of Action for Nuisance;
23                      c.    In favor of Defendants and against Plaintiffs on Plaintiffs' Third
24                            Cause of Action for Breach of Contract;
25                      d.    In favor of Defendants and against Plaintiffs on Plaintiffs' Fourth
26                            Cause of Action for Breach of Covenant of Good Faith and Fair
27                            Dealing;
28
     63114090v1                                      2                  Case No. 2:17-cv-08537 R (JPRx)
                                                 JUDGMENT
1                      e.    In favor of Defendants and against Plaintiffs on Plaintiffs' Fifth
2                            Cause of Action for Anticipatory Breach of Contract;
3                      f.    In favor of Defendants and against Plaintiffs on Plaintiffs' Sixth
4                            Cause of Action for Negligent and Intentional Interference with
5                            Business Relationships and Contracts;
6                      g.    In favor of Defendants and against Plaintiffs on Plaintiffs’
7                            Seventh Cause of Action for Declaratory Relief
8                 2.   Judgment is entered in favor of Counter-Defendants and against
9 RREEF America as follows:
10                     a.    In favor of Counter-Defendants and against RREEF America on
11                           RREEF America’s First Counterclaim for Relief for Breach of
12                           Contract;
13                     b.    In favor of Counter-Defendants and against RREEF America on
14                           RREEF America’s Second Counterclaim for Relief for Breach of
15                           the Implied Covenant of Good Faith and Fair Dealing; and
16                     c.    In favor of Counter-Defendants and against RREEF America on
17                           RREEF America’s Third Counterclaim for Relief for Declaratory
18                           Relief of Rights and Obligations under the Settlement
19                           Agreement.
20                3.   This action is dismissed in its entirety.
21
      DATED: November 16, 2018
22
23                                                 By: _____________________________
                                                       Honorable Manuel L. Real
24                                                     United States District Judge
25
26
27
28
     63114090v1                                      3                 Case No. 2:17-cv-08537 R (JPRx)
                                                 JUDGMENT
